IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50057
                          Summary Calendar



ROBERT EARL O’DELL,

                                         Plaintiff-Appellant,

versus

BRUCE W. SCHWARTZER;
KENNETH E. ARRINGTON;
ROGER PRYOR,
                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. W-99-CV-321
                         --------------------
                              May 8, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Earl O’Dell, Texas prisoner # 504872, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal

following the dismissal without prejudice of his 42 U.S.C. § 1983

complaint for failure to exhaust his available administrative

remedies.   By moving for IFP status, O’Dell is challenging the

district court’s certification that IFP status should not be

granted on appeal because his appeal presents no nonfrivolous

issues and is not taken in good faith.   See Baugh v. Taylor, 117


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50057
                                -2-

F.3d 197, 202 (5th Cir. 1997).

     O’Dell argues that he should be excused from the exhaustion

requirement because he reasonably pursued all administrative

remedies in good faith, but his “several attempts to file a

grievance” were refused.   He admits, however, that his Step 1

grievance was nevertheless heard.

     By filing his § 1983 complaint only 20 days after the

incident and foregoing all of his administrative remedies, O’Dell

deprived the prison authorities of an opportunity to redress the

matter administratively.   O’Dell has not shown that he is excused

from the exhaustion requirement.    O’Dell has therefore failed to

show that he will present a nonfrivolous issue on appeal.

Wendell v. Asher, 162 F.3d 887, 890-91 (5th Cir. 1998).

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issues.   O’Dell’s request for

IFP status is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    O’Dell is warned

that if he accumulates three “strikes” pursuant to § 1915(g), he

may not proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.